       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 1 of 25




                          SECTION 1 – GENERAL INSTRUCTIONS

1.01

                     INFORMING THE PANEL PRIOR TO VOIR DIRE

Use Note (2013):

        The Committee suggests that the jury usually will be assisted by giving some basic
instructions at the commencement of the trial. For example, prior to voir dire in a negligence
case, the court may want to instruct on the definition of negligence, causation, and the types of
damages requested. The giving of baseline instructions may aid the jury in understanding the
proceeding from the outset.

       Prior to trial, the court may advise counsel of its intention to instruct, thereby giving
counsel the opportunity to object to the procedure or to the substance of the instructions.




                                  2015 Wyoming Civil Pattern Jury Instructions
                                               Page 1 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 2 of 25




1.02

             GENERAL INSTRUCTIONS BEFORE OPENING STATEMENT

        As we begin, I want to tell you some things about the trial process and your role in it. At
the end of the trial, I will read more detailed instructions on the law you must apply to this case
and, at that time, you will be given written copies of all instructions.

       There are a few general rules of conduct that you must follow:

        First, keep an open and attentive mind throughout the trial. Do not make up your mind
until you have heard all of the evidence, my instructions on the law, and the argument of counsel.
Until the case is submitted to you for decision, do not discuss it, even among yourselves, and do
not permit others to discuss it in your presence. Should anyone try to discuss the case with you,
please tell a bailiff.

         Second, do not talk to the attorneys, parties, or witnesses at all. Further, you shall not
discuss this case with anyone, even your fellow jurors, family, and friends until you retire to
deliberate. These restrictions apply not only in the courtroom, but in all places and at all times,
because such a conversation, even if innocent and unrelated to this case, could affect the
outcome of the trial. You must not use cell phones, Blackberries, the internet, and other tools of
technology, [including but not limited to iPad, iPhone, text messaging, Twitter, any blog or
website, any internet chat room, or any other social networking websites, including Facebook,
My Space, LinkedIn, and YouTube] to communicate with anyone about this case. After you
retire to deliberate, you may begin discussing the case with your fellow jurors, but you cannot
communicate about the case with anyone else until you have returned a verdict and the case is at
an end.

       Third, avoid all news accounts of the trial in any media form.

       Fourth, you must confine yourself to the evidence presented within the four walls of this
courtroom so that the participants receive a fair trial. Do not conduct your own investigation.
This means that during the trial you must not conduct any independent research about this case,
the matters in the case, and the individuals or corporations involved in the case. In other words,
you shall not consult dictionaries or reference materials; search the internet, including Google,
Bing, other websites, search engines, or blogs; or use any other electronic tools to obtain
information about this case or to help you decide the case. Not following these instructions may
make a new trial necessary.

        Finally, if you experience a personal problem, or are in doubt about your rights and
duties, inform a bailiff who will tell me.


                                  2015 Wyoming Civil Pattern Jury Instructions
                                               Page 2 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 3 of 25



         I have no doubt of your integrity. I tell you about these rules only to prevent
unintentional acts that might require us to try this case again. Now I will turn to your role in the
trial process.

        The role of a jury is quite different from that of the judge. Your purpose in the trial is to
determine the facts and, in our system, that duty is exclusively one for the jury. It is especially
important that you are both diligent and conscientious in determining the facts because ordinarily
there are no means to correct errors you might make in that regard. If, at any time, I make a
comment regarding the facts or otherwise indicate how I might view the facts, it will be
unintentional and you should totally disregard my comments or acts.

       These instructions constitute the only law for your guidance in this case. You must
accept and follow the law as instructed, even though you may disagree with it.

        I want to return now to your fact-finding duties. You must determine the facts only from
the evidence produced here in the courtroom. To do that, you may consider whatever I allow to
be presented to you, for example:

   1. the testimony of witnesses;

   2. documents, photographs, charts, and other papers or things;

   3. video or audio tape recordings; and
   4. in-court demonstrations.

        You must not decide this case upon information that you or other jurors may have
received outside of the trial from any source, including but not limited, to radio, television,
newspaper, internet, or third parties. However, in evaluating the evidence presented, you may
rely upon your common sense and the general insights you have gained about human affairs as a
result of your life experiences.

       To save time, attorneys sometimes stipulate, that is agree, that certain things are true.
You will be told of any stipulated facts and must accept them as proved. Also, if any party
admits a fact to be true, you may consider that admission.

        Occasionally, during the trial one party will object to evidence offered by another. I will
then decide whether that evidence can be admitted for you to consider. I will admit lawful
evidence but will exclude improper evidence. You are not to be concerned with the reasons for
my rulings; whether evidence is admissible is a question of law. If I admit evidence over an
objection, then you may consider it. But, by admitting it I do not determine the weight or value
to be placed upon it - that is for you to decide. If I sustain an objection and refuse evidence, you
must not guess as to what the evidence might have been or the reason for that objection. If a
question is answered and I strike the answer, you must disregard the question and the answer and
not consider them for any purpose. If, by a question, an attorney hints that certain things are or
                                  2015 Wyoming Civil Pattern Jury Instructions
                                               Page 3 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 4 of 25



are not true, you should disregard that hint. A question is not evidence and should be considered
only to the extent that it supplies meaning to the answer.

        You will decide which witnesses you believe and how much weight you assign to
testimony. A witness is any person, including a party, who testifies during the trial; it does not
matter whether the testimony was in the courtroom or by deposition. In deciding what you
believe, you may consider anything about a witness which tends to prove or disprove
truthfulness, including the following:

   1. the conduct, attitude and manner of the witness while testifying;

   2. the physical and mental capacity of the witness to have heard or seen that about which the
      testimony relates;

   3. the ability of the witness to remember and tell you, here in court, what was heard or seen;

   4. evidence, if any, of the reputation of the witness for honesty and truthfulness or for
      dishonesty and untruthfulness;

   5. whether the witness has a bias, a prejudice, an interest in the outcome of the trial, or any
      other motive for not telling the truth; and,

   6. whether the facts related are inherently believable or unbelievable.

       In evaluating witness credibility, other facts are also important:

   1. You should consider statements made by a witness at some other time or place that are
      either consistent or inconsistent with testimony given in this trial.

   2. If a witness admits to untruthfulness at some other time, you may consider that admission
      but you should take into account all the circumstances surrounding it, for instance,
      whether it was sworn statement, whether it was made under pressure, whether it was self-
      serving, and whether it was an important or merely a minor misstatement.

   3. If you conclude that a witness has willfully lied under oath about any material fact in this
      case, you may distrust all of the testimony of that witness. On the other hand, if you
      think the testimony, or some of it, is reliable, giving fair consideration to all the other
      evidence, you may accept what you find to be reliable.

        Differences between one witness’ testimony and that of others does not necessarily mean
someone is untruthful. Two persons who witness an incident may see or hear it differently. In
resolving differences in testimony, you should consider all the circumstances of the case and
whether the discrepancy concerns an important fact or a trivial one.


                                  2015 Wyoming Civil Pattern Jury Instructions
                                               Page 4 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 5 of 25



        You should not decide a fact based on the number of witnesses who testify about it. The
testimony of one witness you believe, giving fair consideration to all of the other evidence, is
sufficient to prove any fact.

        You must listen attentively. You will not be provided a written transcript of the
testimony. During your deliberations, you will be expected to rely upon your collective
recollection of the testimony.

        The attorneys will take an active role in the trial. They will make opening statements,
question witnesses, make objections to evidence, and argue the case. It is through them that
evidence is produced for your consideration. Their role is important in organizing evidence,
presenting it in an orderly and logical manner, and in helping you understand their clients’
positions. Remember, the attorneys are advocates; it is their duty to present their clients’ cases.
But the statements, questions and arguments of counsel are not evidence.

        The attorneys will now make their opening statements. They will not argue their case at
this time but will tell you their position and give you a summary of the evidence they expect to
present so that you can keep the case in perspective as the evidence is presented.

Use Note (2013):

       The Committee recommends that this instruction be given in every case.

       Follow this instruction with any additional preliminary instructions, e.g. 1.02 A-G, 2.03.
etc.

        The bracketed language regarding technology should be modified to be consistent with
changes in technology and social media. The Committee also recommends that an additional
instruction be given at the close of the case as follows:

       During your deliberations, you must not communicate with or provide any
       information to anyone by any means about this case. You may not use any
       electronic device or media, such as a telephone, cell phone, smart phone, iPhone,
       Blackberry or computer; the internet, any internet service, or any text or instant
       messaging service; or any internet chat room, blog, or website such as Facebook,
       My Space, LinkedIn, YouTube or Twitter, to communicate to anyone any
       information about this case or to conduct any research about this case until I
       accept your verdict.

Authority:

       •     Wyo. R. Civ. P. 39.3



                                    2015 Wyoming Civil Pattern Jury Instructions
                                                 Page 5 of 187
        Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 6 of 25



1.02A

     JURORS WILL BE PERMITTED TO TAKE WRITTEN NOTES DURING THE
                        COURSE OF THE TRIAL

       Jurors will be permitted to take written notes during the course of the trial, and the court
has provided each juror materials with which to take written notes.

        Jurors are not required to take notes. Whether or not a juror takes notes, each juror
should rely upon his or her own recollection of the evidence and should not be influenced by the
notes taken by other jurors. Notes taken by a juror are not evidence—notes are only an aid to
recollection, are not proof of any fact, and must not take precedence over a juror’s independent
recollection of the evidence received in the case. Notes are not entitled to any greater weight than
the actual recollection or impression of each juror as to what the evidence actually is.

        Any notes you take concerning this case should not be disclosed to anyone except other
jurors during the jury’s deliberations. You may take your notes with you for use during some
recesses and the jury’s deliberations, but you are not allowed to take your notes out of the
courthouse. The court will collect your notes at times during the trial, and when the trial has
concluded, the court will collect and destroy your notes, insuring that your notes remain private.

Use Note (2013):

Authority:

        •    Wyo. R. Civ. P. 39.1.
        •    W.Cr.P.J.I. 1.10.




                                     2015 Wyoming Civil Pattern Jury Instructions
                                                  Page 6 of 187
        Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 7 of 25




1.02B

                                   DEPOSITION TESTIMONY

        Testimony may be presented to you from a deposition. A deposition is testimony taken
under oath before the trial, in the presence of a court reporter and preserved. You must consider
the testimony as though the witnesses giving the testimony were present and testifying before
you.

Use Note (2013):

        As a preliminary instruction, this instruction is optional. It may be more appropriate to
read this instruction immediately before a deposition is presented.

Authority:

        •    Wyo. R. Civ. P. 32.




                                   2015 Wyoming Civil Pattern Jury Instructions
                                                Page 7 of 187
        Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 8 of 25



1.02C

                       DIRECT AND CIRCUMSTANTIAL EVIDENCE

        There are two types of evidence from which you may find the truth as to the facts of a
case - direct evidence and circumstantial evidence. An example of direct evidence is the
testimony of one who asserts actual knowledge of a fact, such as an eyewitness. Circumstantial
evidence is the proof of facts or circumstances from which the existence or non-existence of
other facts may be reasonably inferred. The law makes no distinction between the weight to be
given to either direct or circumstantial evidence. Both direct evidence and circumstantial
evidence are acceptable forms of proof and should be given the weight you feel is appropriate in
light of all the evidence.

Use Note (2013):

        The following pattern jury instruction may provide helpful additional language:

        Evidence can come in many forms. It can be testimony about what someone saw
        or heard or smelled. It can be an exhibit admitted into evidence. It can be
        someone’s opinion.

        Some evidence proves a fact directly, such as testimony of a witness who saw a
        grizzly bear in the woods. Some evidence proves a fact indirectly, such as
        testimony of a witness who saw only fresh grizzly bear scat. This indirect
        evidence is sometimes referred to as “circumstantial evidence.” In either
        instance, the witness’s testimony is evidence that a grizzly bear was in the woods.
        As far as the law is concerned, it makes no difference whether evidence is direct
        or indirect. You may choose to believe or disbelieve either kind. Whether it is
        direct or indirect, you should give every piece of evidence whatever weight you
        think it deserves.

California Civil Jury Instruction 202.

Use Note (2013):

Authority:

        •    Blakely v. State, 542 P.2d 857 (Wyo. 1975).
        •    Alcala v. State, 487 P.2d 448 (Wyo. 1971).




                                  2015 Wyoming Civil Pattern Jury Instructions
                                               Page 8 of 187
        Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 9 of 25




1.02D

                                     EXPERT TESTIMONY

       A person is qualified to testify as an expert if [he][she] has special knowledge, skill,
experience, training, or education sufficient to qualify [him][her] as an expert on the subject
about which [he][she] testifies.

        An expert witness may offer opinions on questions regarding the issues in the case to
assist you in deciding the issues. You are not bound to accept an expert’s opinion as conclusive,
but should give it the weight to which you feel it is entitled.

        In determining the weight, if any, to be given to an opinion, you may consider the
qualifications of the expert, the credibility of the expert, the information upon which the opinion
is based, and the reason for the opinion. You may disregard any opinion if you find it to be
unreasonable or not adequately supported.

Use Note (2015):

Authority:

        •   Hoy v. DRM, Inc., 2005 WY 76, 114 P.3d 1268 (Wyo. 2005).
        •   Bunting v. Jamieson, 984 P.2d 467 (Wyo. 1999) (adopting the analysis provided in
            Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993)).
        •   Matter of Krause, 803 P.2d 81, 83 (Wyo. 1990).
        •   Wyo. R. Evid. 702.




                                  2015 Wyoming Civil Pattern Jury Instructions
                                               Page 9 of 187
        Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 10 of 25



1.02E

                         OPINION TESTIMONY BY LAY WITNESS

        In determining the weight to be given to an opinion expressed by any witness [who did
not testify as an expert witness], you should consider credibility, the extent of the witness’s
opportunity to perceive the matters upon which the opinion is based, and the reasons, if any,
given for it. You may disregard any opinion if you find it to be unreasonable or not adequately
supported.

Use Note (2013):

        This instruction should be given whenever lay opinion testimony is anticipated.

        Delete the bracketed portion if no testimony by an expert witness as defined is
anticipated.

Authority:

        •    Stone v. State, 745 P.2d 1344 (Wyo. 1987).
        •    Wyo. R. Evid. 701.




                                  2015 Wyoming Civil Pattern Jury Instructions
                                              Page 10 of 187
        Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 11 of 25



1.02F

                        JURORS NOT TO CONSIDER INSURANCE

        Whether any party has insurance is irrelevant to the issues you must decide. You are
specifically instructed that you shall not consider any kind of insurance or other benefits during
your deliberations on any issue.

Use Note (2013):

      There are certain situations in which evidence of insurance is admissible. See e.g.
W.R.E. 411. If evidence of insurance is admitted this instruction should be modified.

        This instruction is prompted by the recognition that jurors often are concerned with
insurance. Now that jurors may ask questions, this instruction may be given with the preliminary
instructions to preempt inquiry about this subject.

Authority:




                                  2015 Wyoming Civil Pattern Jury Instructions
                                              Page 11 of 187
        Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 12 of 25



1.02G

          WRITTEN QUESTIONS BY JURORS FOR WITNESSES PERMITTED

        During this trial, you will be permitted to submit written questions for witnesses, if you
have questions about the witnesses’ testimony that have not been answered after the attorneys
have finished questioning the witnesses.

        [We will use the following procedures to handle questions that you may have. After the
attorneys have finished questioning each witness, I will ask the bailiff to collect a piece of paper
from each of you. If you have no questions, please write “no questions” on the paper before
folding it and giving it to the bailiff. If you have a question, write it down on the paper, fold it,
and give it to the bailiff. The reason that I will ask each of you to submit a piece of paper, even
if you have no question, is to protect the privacy of jurors who may wish to ask a question
without being identified in open court as the source of that question.]

        I will review any questions that you submit with the attorneys. After I have done so, any
questions that I find to be proper will be asked of the witness before the witness is excused, and
the attorneys may then ask some follow-up questions.

       I ask you to keep several important points in mind as you consider whether to submit a
question for a witness:

   1. You should reserve your questions for points that you believe to be important to your
      ability to decide the issues in this case fairly.

   2. You must remember that your role in this trial is that of a neutral fact-finder, not an
      advocate for one side or the other. Accordingly, you should not use your questions to
      argue with a witness or to express opinions about a witness’s testimony. The sole
      purpose of your questions is to permit you to clarify testimony that you have not
      understood or that has failed to address a factual question that you believe to be
      important.

   3. Some questions that jurors submit may not be asked of the witness for a few possible
      reasons. First, some questions are legally improper under our rules for jury trials, and I
      will not permit jurors (or attorneys) to ask those questions. Second, some questions that
      jurors may propose may be answered by witnesses who will testify later in the trial. In
      any event, you should not guess or draw inferences about what a witness’s answer might
      have been to a question that was not asked. It would be unfair to the parties for you to
      draw such an inference, because your inference may be wrong, and the parties have the
      right to have you decide this case on the basis of the evidence that you have heard, rather
      than on the basis of your guesses or speculation about matters on which you did not hear
      testimony.


                                  2015 Wyoming Civil Pattern Jury Instructions
                                              Page 12 of 187
      Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 13 of 25



Use Note (2013):

        The court may wish to use the procedures outlined in the bracketed language in the
instruction to protect the privacy of jurors who may wish not to be identified in open court as the
source of particular questions. The failure to use this procedure may cause some jurors to feel
inhibited in submitting questions if they will be identifiable as the source of any questions they
submit.

       This jury instruction is also meant to comport with Wyo. R. Civ. P. 39.4.

Authority:

       •     This instruction was one of the recommendations of the Wyoming Commission of
             Jury System Improvement. See 1 Wyo. L. Rev. 93 (2002).
       •     American Bar Assoc., Litigation Section, Civil Trial Practice Standards, 9-14 (Feb.
             1998).




                                  2015 Wyoming Civil Pattern Jury Instructions
                                              Page 13 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 14 of 25



1.03

               GENERAL INSTRUCTIONS BEFORE FINAL ARGUMENT

        I will now read the last set of jury instructions to you; the instructions are the law you
must apply. It is your duty to follow the law as stated in all of the instructions and to apply the
law to the facts as you find them from the evidence presented during the trial.

       The attorneys may refer to the law in their closing arguments and it is entirely fitting they
do so. However, if there appears any difference between the law, as stated or implied by an
attorney, and my instruction, you are to be governed by the instructions. You may not be
concerned with the wisdom of any rule of law; regardless of your opinion as to what the law
ought to be, you must apply the law as instructed.

       It is your responsibility to evaluate the evidence and determine the facts of this case. In
finding the facts, you must consider all of the evidence presented. You may not assume,
suppose, speculate, or otherwise guess to find a fact; however, you may draw reasonable
inferences and conclusions from the evidence based upon your general knowledge, observations,
and experience in the affairs of life.

        The parties rely on each of you to exercise sincere and sound judgment in your
deliberation. You should not be governed by sentiment, conjecture, sympathy, passion,
prejudice, public opinion, or public feeling for or against any party. You must consider the
evidence, apply the law as instructed, and reach a just verdict regardless of the consequences.

        Your attitude as you begin deliberation is important. It is not useful for any juror to
announce a firm decision upon entering the jury room. You should decide only after free and
full discussion of the evidence and upon careful and thoughtful deliberation.

        During deliberation, I would encourage each of you to state your position and explain
your reasoning. You should consider the position and reasoning offered by others. In the course
of discussions, do not hesitate to re-examine your views. You do not have to change your mind
because others disagree, but you should keep an open mind.

         When it comes time to vote, do so according to your best judgment, applying the law as
instructed to the facts. Always keep in mind that you are not partisans or advocates, but jurors.
Your verdict must represent the considered judgment of each juror. In order to return a verdict,
it is necessary that each juror agree thereto. Your verdict must be unanimous.

        I have not intentionally emphasized any part of these instructions, even though I may
have stated some of them in varying ways. You are not to single out a certain instruction or part
of an instruction and ignore the rest. You must consider all the instructions as a whole and
regard each in the light of all others. The order in which the instructions are given has no
significance.

                                  2015 Wyoming Civil Pattern Jury Instructions
                                              Page 14 of 187
         Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 15 of 25




        When you retire to the jury room, you first will select one of your numbers to act as Jury
Foreperson, who will preside over your deliberations and who will sign the verdict to which you
agree. When you have selected a Jury Foreperson, you will proceed to discuss the case and
deliberate. When you have reached your verdict, your Jury Foreperson should sign the Verdict
Form and give it to the Bailiff.

Use Note (2013):

         Copies of the jury instructions should be provided to each juror at the beginning of the
trial.

Authority:




                                   2015 Wyoming Civil Pattern Jury Instructions
                                               Page 15 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 16 of 25



1.04

                                       DUTY AS A JUROR

        Your verdict must represent the considered judgment of each juror. Each juror must
agree thereto. Your verdict must be unanimous.

        It is your duty, as jurors, to consult with one another and to deliberate with a view to
reaching an agreement, if you can do so without violence to individual judgment. Each of you
must decide the case for yourself, but do so only after an impartial consideration of the evidence
with your fellow jurors. In the course of your deliberation, do not hesitate to reexamine your
own views and change your opinion if convinced it is erroneous. But do not surrender your
honest conviction as to the weight or effect of evidence solely because of the opinion of your
fellow jurors or for the sole purpose of returning a verdict.

        You are not partisans. You are judges - triers of the facts. Your sole interest is to
ascertain the truth from the evidence in the case.

Use Note (2013):

       The Wyoming Supreme Court and the United States Supreme Court have approved the
giving of an “Allen”-type instruction.

Authority:

       •     Hoskins v. State, 552 P.2d 342, 344 (Wyo. 1976), reh'g denied 553 P.2d 1390, cert.
             denied, 430 U.S. 956 (holding that the “Allen”-type instruction given by the trial
             judge after the jury was deadlocked was not prejudicial error).
       •     Elmer v. State, 463 P.2d 14, 20-23 (Wyo. 1969), cert. denied, 400 U.S. 845, 91 S. Ct.
             90, 27 L. Ed.2d 82, reh'g denied, 463 P.2d 375 (1970).
       •     Nicolson v. State, 157 P. 1013, 1015-16 (Wyo. 1916).




                                  2015 Wyoming Civil Pattern Jury Instructions
                                              Page 16 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 17 of 25



                                   SECTION 2 - EVIDENCE


2.03

                     PREPONDERANCE OF EVIDENCE – DEFINITION

        “A preponderance of the evidence” is defined as the amount of evidence, taken as a
whole, that leads the jury to find that the existence of a disputed fact is more probable than not.
You should understand that “a preponderance of the evidence” does not necessarily mean the
greater number of witnesses or exhibits.

Use Note (2014):

Authority:

       •     In Re Torres, 2011 WY 93, 253 P.3d 175 (Wyo. 2011).
       •     In re Worker’s Compensation Claim of Montoya, 2009 WY 32, 203 P.3d 1083 (Wyo.
             2009).
       •     Ramos v. State ex rel. Wyoming Workers' Safety and Compensation Div., 2007 WY
             85, 158 P.3d 670 (2007).
       •     Anastos v. General Chemical Soda Ash, 2005 WY 122, 120 P.3d 658 (2005).
       •     Avery v. State, 2002 WY 87, 47 P.3d 973 (Wyo. 2002).
       •     Schering v. Kilgore, 599 P.2d 1352, 1359 (Wyo. 1979).
       •     Northwest State Utilities Co. v. Ashton, 65 P.2d 235, 238 (Wyo. 1937), reh'g denied,
             Northwest States Utilities Co. v. Brouilette, 69 P.2d 623 (Wyo. 1937).
       •     Wyo. R. Evid. 3.01.




                                  2015 Wyoming Civil Pattern Jury Instructions
                                              Page 17 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 18 of 25



                               SECTION 3 – NEGLIGENCE

3.01

                                    BURDEN OF PROOF

      In this action, the Plaintiff Dale Vincent has asserted that Defendant Ava Nelson caused
him physical harm and other injuries and damages. The Plaintiff has the burden of proving by a
preponderance of the evidence the following:

       (1) That Defendant Nelson acted with willful and wanton misconduct; and

       (2) That Defendant Nelson's willful and wanton misconduct caused the injuries
       and damages to Dale Vincent.



                                     GIVEN BY:


                                     ___________________________________
                                     District Judge


Wyo. Civ. Pattern 3.01, as modified.
Hannifan v. Am. Nat. Bank of Cheyenne, 2008 WY 65, ¶ 26, 185 P.3d 679, 690 (Wyo. 2008)




                                2015 Wyoming Civil Pattern Jury Instructions
                                            Page 18 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 19 of 25



3.02

                             BURDEN OF PROOF



       In your deliberations, you should consider the following definitions:

        Willful and wanton misconduct is the intentional doing of an act, or an intentional failure
to do an act, in reckless disregard of the consequences and under circumstances and conditions
that a reasonable person would know, or have reason to know that such conduct would, in a high
degree of probability, result in harm to another.




                                      GIVEN BY:


                                      ___________________________________
                                      District Judge




Wyo. Civ. Pattern 3.02, modified




                                 2015 Wyoming Civil Pattern Jury Instructions
                                             Page 19 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 20 of 25




3.04

                                         CAUSE – DEFINED

       An injury or damage is caused by an act, or a failure to act, whenever it appears from the
evidence that the act, or failure to act, played a substantial part in bringing about the injury or
damage.

Caveat (2013):

        The Committee is concerned that, in a multi-party comparative fault case, the words
“played a substantial part” could mislead the jury. Wyoming’s law of comparative fault is
codified in Wyo. Stat. Ann. § 1-1-109 (2014), and that statute makes it clear that a tortfeasor is
liable to a plaintiff for that portion of the plaintiff’s total damages proportionate to the
tortfeasor’s percentage of fault. As a practical matter, in cases where a jury may find a
tortfeasor’s percentage minimal, e.g. five percent, ten percent or even twenty-five percent, a jury
might conclude (and some juries apparently have) that such minimal percentage of fault is not
“substantial” and, accordingly, find a lack of causation. Such a finding of no liability, however,
would controvert the clearly expressed legislative intent of Wyo. Stat. Ann. § 1-1-109 (2014).
The result could be unfavorable to either a plaintiff or a defendant in a comparative fault case,
depending upon how the jury chooses to reconcile the apparent conflict between this instruction
and other instructions on comparative fault.

Use Note (2014):

         In cases based upon strict product liability, substitute “a product defect” for “an act or a
failure to act.” Restatement (Second) Torts § 402A (1974).

Authority:

       •     Lucero v. Holbrook, 2012 WY 152, 288 P.3d 1228 (Wyo. 2012).
       •     Glenn v. Union Pacific R. Co., 2011 WY 126, 262 P.3d 177 (Wyo. 2011).
       •     Collings v. Lords, 2009 WY 135, 218 P.3d 654 (Wyo. 2009).
       •     Hannifan v. American Nat. Bank of Cheyenne, 2008 WY 65,185 P.3d 679 (Wyo.
             2008).
       •     Foote v. Simek, 2006 WY 96, 139 P.3d 455 (Wyo. 2006).
       •     Killian v. Caza Drilling, Inc.¸ 2006 WY 42, 131 P.3d 975 (Wyo. 2006).
       •     McMackin v. Johnson County Healthcare Center, 2004 WY 44, 88 P.3d 491 (Wyo.
             2004).
       •     Anderson v. Duncan, 968 P.2d 440 (Wyo. 1998).
       •     Turcq v. Shanahan, 950 P.2d 47 (Wyo. 1997).
       •     Allmaras v. Mudge, 820 P.2d 533 (Wyo. 1991).
       •     Buckley v. Bell, 703 P.2d 1089 (Wyo. 1985).
                                   2015 Wyoming Civil Pattern Jury Instructions
                                               Page 20 of 187
Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 21 of 25



•   These cases defined causation as “conduct which is a substantial factor in bringing
    about the injuries identified in the complaint. . . [I]f the conduct is ‘that cause which
    in natural and continuous sequence, unbroken by a sufficient intervening cause
    produces the injury, without which the result would not have occurred,’ it must be
    identified as a substantial factor in bringing about the harm.”




                           2015 Wyoming Civil Pattern Jury Instructions
                                       Page 21 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 22 of 25




                   SECTION 4 – MEASURE OF DAMAGES – PERSONAL

4.01

                     MEASURE OF DAMAGES – PERSONAL INJURY

        You must fix the amount of money that will reasonably and fairly compensate the
Plaintiff for those elements of damage proved by the evidence, taking into consideration the
nature, extent, and duration of the injury.

       The claimed elements of damage are:

       a. The pain, suffering, and emotional distress experienced as a result of the injuries and
          those reasonably probable to be experienced in the future;

       b. Disability and/or disfigurement;

       c. Loss of enjoyment of life and any loss of enjoyment of life reasonably probable to be
          experienced in the future. The award for this specific element should not duplicate
          the award given or any other element of damage;

       d. Loss of Earnings and Earning Capacity. The value of time, earnings, profits, salaries
          lost to this date, and the present cash value of any earnings reasonably probable to be
          lost in the future, taking into consideration any lost earning capacity of the plaintiff;

       e. Medical expenses. The reasonable expense of necessary medical care, treatment, and
          services received to date and any medical expense reasonably probable to be incurred
          in the future;

       f. Caretaking. The reasonable expense of necessary help in the home that has been
          required as a result of the injury and any such help that is reasonably probable to be
          required in the future.

       Whether any of these elements have been proved is for you to determine.

Use Note (2013):

       Counsel should remove any damages elements not being claimed.

Authority:

       •     Wyoming Medical Center, Inc. v. Murray, 2001 WY 63, 27 P.3d 266 (Wyo. 2001).
       •     Mariner v. Marsden, 610 P.2d 6 (Wyo. 1980).

                                 2015 Wyoming Civil Pattern Jury Instructions
                                             Page 22 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 23 of 25



4.02

                   NO EVIDENCE OF DOLLAR ESTIMATE REQUIRED

         There is no formula the court can give you for the determination of damages for pain and
suffering, emotional distress, loss of enjoyment of life, disability, disfigurement or any future
damages as may be reasonably probable to arise. It is not necessary that any witness shall have
expressed any opinion as to the dollar amount of these damages. Your award, if any, should be
such sum as will fairly and adequately compensate the plaintiff. Any amount awarded rests
within your sound discretion and is for you to determine, taking into consideration the evidence
in this case and from your knowledge, observation, and experience in life. Any award should be
for what damages are reasonable and just.

Use Note (2013):

       This instruction will be necessary in all cases involving the bracketed items and for any
claim for future damages that maybe demonstrated by the evidence to a reasonable probability.

Authority:

       •     Hopper v. All Pet Animal Clinic, Inc., 861 P.2d 531, 547 (Wyo. 1993).
       •     Coulthard v. Cossairt, 803 P.2d 86 (Wyo. 1990).
       •     Hashimoto v. Marathon Pipe Line Co., 767 P.2d 158 (Wyo. 1989).
       •     Buttrey Food Stores Div. v. Coulson, 620 P.2d 549 (Wyo. 1980).
       •     Mariner v. Marsden, 610 P.2d 6 (Wyo. 1980).
       •     Britton v. Booth, 601 P.2d 532 (Wyo. 1979).
       •     Hack v. Pickrell, 515 P.2d 134 (Wyo. 1973).
       •     Fitzsimonds v. Cogswell, 405 P.2d 785 (Wyo. 1965).




                                  2015 Wyoming Civil Pattern Jury Instructions
                                              Page 23 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 24 of 25



4.04

                          INJURED PARTY – LIFE EXPECTANCY

      In the event you find that the Plaintiff is entitled to damages arising in the future, you
may consider how long the Plaintiff is likely to live.

        The age of the Plaintiff at the time of the injury was 49 years. The average life
expectancy of a person aged 49 years is 30 years. This figure is not conclusive. You may
consider this in connection with other evidence relating to the probable life expectancy of the
Plaintiff, including evidence of his occupation, health, habits, and activities, bearing in mind that
some persons live longer and that some persons live less than the average.

Use Note (2013):

       It is common practice for the parties to stipulate to the average life expectancy of an
individual based upon mortality tables.

       See life expectancy table located at http://www.cdc.gov/nchs/deaths.htm.

Authority:

       •     Marken v. Empire Drilling Co., 293 P.2d 406 (Wyo. 1956).




                                  2015 Wyoming Civil Pattern Jury Instructions
                                              Page 24 of 187
       Case 1:16-cv-00270-ABJ Document 123-1 Filed 10/18/19 Page 25 of 25



4.05

               PRESENT VALUE OF FUTURE LOSSES – ECONOMIC CONDITION

        In determining damages for medical expenses, loss of earnings, care taking and like
claims that may arise in the future, which will be incurred in the future, you must determine the
present worth in dollars of such future damages.

        A lump sum of money received today is worth more than the same sum paid in
installments over a period of months or years because a sum received today can be invested and
earn money at current interest rates. By making a reduction for the earning power of money,
your answer will reflect the present value in dollars of an award of future damages.

       In computing the amount of future damages, you may take into account economic
conditions, present and future, and the effects of inflation.

Use Note (2013):

       Counsel may want to use this instruction in conjunction with expert testimony respecting
discount rates, interest rates, and inflation.

Authority:

       •     Veys v. Applequist, 2007 WY 60, 155 P.3d 1044 (Wyo. 2007).
       •     Weaver v. Mitchell, 715 P.2d 1361 (Wyo. 1986) (failure to give this instruction does
             not constitute error where expert witness reduces the projected loss of earnings to
             present value and explains this principle to the jury).
       •     Borzear v. Anselmi, 258 P.2d 796 (Wyo. 1952).
       •     Wyo. R. Evid. 702.




                                  2015 Wyoming Civil Pattern Jury Instructions
                                              Page 25 of 187
